Exhibit 10.1

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is entered into by and between
Orthovita, Inc., a Pennsylvania corporation having its principal offices in
Malvern, PA (the “Company”), and Antony Koblish (the “Executive”).

WHEREAS, the Company and the Executive originally entered into an Employment
Agreement effective as of April 30, 2007 (the “Original Agreement”) in
connection with the Executive’s employment as the Company’s Chief Executive
Officer;

WHEREAS, the Company and the Executive desire to amend the Original Agreement
effective as of December 15, 2008 solely in order to comply with Section 409A of
the Internal Revenue Code of 1986, as amended, and regulations issued thereunder
(the Original Agreement, as amended and restated herein, is referred to as the
“Agreement”);

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the Company and the Executive hereby agree
that the Agreement is amended and restated in its entirety to read as follows:

1. Employment.

(a) Term. The initial term of this Agreement shall begin as of April 30, 2007
(the “Effective Date”) and shall continue for two years until April 30, 2009,
unless sooner terminated by either party as hereinafter provided. In addition,
the term of this Agreement shall automatically renew for periods of one year
unless either party gives written notice to the other party at least 180 days
prior to the end of the Term or at least 180 days prior to the end of any
one-year renewal period that the Agreement shall not be further extended;
provided, however, that if a Change of Control (as defined below) shall occur
during the Term, the Term shall expire no earlier than 12 months beyond the
month in which the Change of Control occurred. The period commencing on the
Effective Date and ending on the date on which the term of the Executive’s
employment under the Agreement terminates is referred to herein as the “Term.”
In no event shall the expiration of this Agreement be deemed, in and of itself,
a termination of the Executive’s employment for purposes of this Agreement,
including a termination without Cause for purposes of Section 8.

(b) Duties.

(i) The Executive shall serve as the Chief Executive Officer of the Company with
duties, responsibilities and authority commensurate therewith and shall report
to the Chief Executive Officer. The Executive shall perform all duties and
accept all responsibilities incident to such position as may be reasonably
assigned to him by the Chief Executive Officer.

(ii) The Executive represents to the Company that he is not subject to or a
party to any employment agreement, non-competition covenant, understanding or
restriction which would be breached by or prohibit the Executive from executing
this Agreement and performing fully his duties and responsibilities hereunder.



--------------------------------------------------------------------------------

(c) Best Efforts. During the Term, the Executive shall devote his best efforts
and full time and attention to promote the business and affairs of the Company
and its affiliated entities, and shall be engaged in other business activities
only to the extent that such activities do not materially interfere or conflict
with the Executive’s obligations to the Company hereunder, including, without
limitation, obligations pursuant to Section 15 below. The foregoing also shall
not be construed as preventing the Executive from (1) serving on civic,
educational, philanthropic or charitable boards or committees, or, with the
prior written consent of the Board of Directors of the Company (the “Board”), in
its sole discretion, on corporate boards, and (2) managing personal investments,
so long as such activities are permitted under the Company’s Code of Conduct and
employment policies. Notwithstanding any provision of this Section 1 of the
Agreement to the contrary, in no event shall the Executive invest in any
business competitive with the Company or that would otherwise violate the
provisions of Section 15 below (other than as a shareholder of less than 1% of a
publicly traded company).

2. Base Salary and Bonus.

(a) During the Term, for all of the services rendered by the Executive
hereunder, the Company shall pay Executive a base salary (“Base Salary”), at the
initial annual rate of $310,000, payable in installments at such times as the
Company customarily pays its other employees. The Executive’s Base Salary shall
be reviewed periodically by the Board (or a committee of the Board) pursuant to
the Board’s normal performance review policies for senior level executives.

(b) In addition, during the Term, the Executive shall be eligible to receive an
annual bonus based on the attainment of individual and corporate performance
goals and targets, as determined by the Board (or a Board committee), in its
sole discretion, as of the beginning of each fiscal year. The target bonus for
the Executive for any calendar year during the Term shall be as established by
the Board or Board committee, provided, however that the Executive’s target
bonus opportunity shall be based on not less than 65% of the Executive’s Base
Salary in effect for such calendar year. Promptly after receipt of the financial
or other information on which the performance goals are based after the end of
the fiscal year, the Board (or Board committee) shall review actual performance
against the applicable performance goals and targets and shall notify the
Executive of the amount of the Executive’s bonus, if any. The Executive’s bonus
shall be paid to him after the end of the fiscal year to which it relates, at
the same time and under the same terms and conditions as other executives of the
Company; provided that in no event shall the Executive’s bonus be paid later
than March 15 of the calendar year following the fiscal year for which it was
earned.

3. Retirement and Welfare Benefits. The Executive shall be eligible to
participate in the Company’s health, life insurance, long and short-term
disability, dental, retirement, savings and medical programs, directors and
officers liability insurance and other benefit plans or programs generally made
available to other senior level executive officers of the Company, if any,
pursuant to their respective terms and conditions. In addition, the Executive
shall be eligible to participate in any long-term equity incentive programs
(including the Company’s 1997 Equity Compensation Plan and any successor plan)
established by the Company for its senior level

 

2



--------------------------------------------------------------------------------

executives generally at levels determined by the Board (or a Board committee) in
its sole discretion, commensurate with the Executive’s position as Chief
Executive Officer. Nothing in this Agreement shall preclude the Company or any
affiliate of the Company from terminating or amending any employee benefit plan
or program from time to time after the Effective Date.

4. Vacation. The Executive shall be entitled to vacation, holiday and sick leave
at levels commensurate with those provided to other senior executive officers of
the Company, in accordance with the Company’s vacation, holiday and other pay
for time not worked policies.

5. Automobile. During the Company’s 2007 fiscal year, the Company shall pay the
Executive a monthly car allowance equal to $900 per month, which amount shall be
grossed up for taxes at the end of each fiscal year. This allowance is subject
to review and adjustment by the Board or Board committee from time to time.

6. Life Insurance. During the Term, the Company shall maintain, under an
arrangement satisfactory to the Company, $3,000,000 of life insurance on the
life of the Executive. The Executive shall have the right to designate the
beneficiary of such insurance policy. The Company may maintain term life
insurance, whole life insurance or such other form of insurance as it deems
appropriate.

7. Expenses. The Company shall reimburse the Executive for all necessary and
reasonable travel and other business expenses incurred by the Executive in the
performance of his/her duties hereunder in accordance with such reasonable
accounting procedures as the Company may adopt generally from time to time for
executives.

8. Termination Without Cause; Resignation for Good Reason following a Change of
Control. The provisions of this Section 8 shall apply if either (i) the
Executive’s employment is terminated by the Company without Cause (as defined in
Section 14 below) or (ii) the Executive resigns under this Section 8 for Good
Reason within twelve months following a Change of Control. The Executive shall
give the Company not less than 30 days’ prior written notice of such
resignation.

(a) The Company may terminate the Executive’s employment with the Company at any
time without Cause upon not less than 30 days’ prior written notice to the
Executive; provided that, in the event that such notice is given, the Executive
shall be under no obligation to render any additional services to the Company
and shall be allowed to seek other employment. In addition, on the date of the
Executive’s termination of employment for any reason, the Executive agrees to
resign all positions, including as an officer and, if applicable, as a director
or member of the board of directors, of the Company and its parents,
subsidiaries and affiliates.

(b) Unless the Executive complies with the provisions of Section 8(c) below,
upon termination without Cause at any time or resignation for Good Reason
following a Change in Control under Section 8(a) above, the Executive shall be
entitled to receive only the amount due to the Executive under the Company’s
then current severance pay plan for employees, if any, but only to the extent
not conditioned on the execution of a release by the Executive. No other
payments or benefits shall be due under this Agreement to the Executive, but the
Executive shall be entitled to any benefits accrued and due in accordance with
the terms of any applicable benefit plans and programs of the Company.

 

3



--------------------------------------------------------------------------------

(c) Notwithstanding the provisions of Section 8(b), upon termination without
Cause at any time or resignation for Good Reason following a Change in Control
under Section 8(a) above, as applicable, if the Executive executes and does not
revoke a written release, in a form acceptable to the Company, in its sole
discretion, of any and all claims against the Company and all related parties
with respect to all matters arising out of the Executive’s employment by the
Company, or the termination thereof (other than claims for any entitlements
under the terms of this Agreement or under any plans or programs of the Company
under which the Executive has accrued and is due a benefit) (the “Release”), the
Executive shall be entitled to receive, in lieu of the payment described in
Section 8(b) and any other payments due under any severance plan or program for
employees or executives, the following:

(i) An amount equal to 24 months of the Executive’s annual Base Salary (at the
rate in effect immediately before the Executive’s termination), payable in
normal installments in accordance with the Company’s payroll practices;
provided, however, that if Executive’s termination without Cause occurs prior to
a Change of Control or after twelve months following a Change of Control, the
amount payable under this Section 8(c)(i) shall equal 18 months. Payments shall
commence within 60 days after the effective date on which the Executive’s
employment terminates, except as provided in Section 8(c)(vi) below.

(ii) A pro rata bonus for the year in which the Executive’s termination of
employment occurs to the extent that such amount would have been earned in
accordance with the terms of the Company’s annual incentive program only with
respect to the calendar year in which the Executive’s termination of employment
occurs, without regard to a requirement, if any, that the Executive be employed
by the Company on the date of payment. The pro-rata bonus shall be payable at
the date on which other bonuses are paid for the year after the end of the
fiscal year to which it relates; provided that in no event shall the Executive’s
pro rata bonus be paid later than March 15 of the calendar year following the
fiscal year for which it was earned, except as provided in Section 8(c)(vi)
below.

(iii) A monthly payment equal to the monthly Executive’s COBRA health care
continuation coverage premium under section 4980B of the Internal Revenue Code
of 1986, as amended (the “Code”) under the Company’s medical plan, for the
period following the Executive’s termination equal in duration to the severance
period described in Section 8(c)(i) above or until the date on which the
Executive is eligible for coverage under a plan maintained by a new employer or
under a plan maintained by his/her spouse’s employer, whichever is sooner, for
himself/herself and, where applicable, his/her spouse and dependents.

 

4



--------------------------------------------------------------------------------

(iv) Notwithstanding any provision to the contrary in any applicable plan,
program or agreement, all outstanding stock options, restricted stock,
restricted stock units and other equity rights held by the Executive as of the
date of the Executive’s termination without Cause at any time or resignation for
Good Reason following a Change in Control under Section 8(a) above will become
fully vested and exercisable as of the date on which the Executive’s termination
without Cause at any time or resignation for Good Reason following a Change in
Control occurs. This subsection 8(c)(iv) shall not apply upon Non-Renewal.

(v) Any other amounts earned, accrued and owing but not yet paid under Section 2
above (Base Salary and Bonus) and any benefits accrued and due under any
applicable benefit plans and programs of the Company.

(vi) If the Executive is determined to be a Specified Employee (as defined in
Section 14(e) below), any amounts payable to him upon separation from service
that are deferred compensation under section 409A of the Code shall be postponed
and shall be paid in a lump sum after the first to occur of (i) the date that is
six months following the Executive’s separation from service or (ii) the
Executive’s death. The lump sum payment of such postponed amounts shall be made
within five days following the end of the six-month period or within 60 days
following the Executive’s death, as applicable. The section 409A postponement
period shall not apply to:

(1) separation pay that is exempt from section 409A under the separation pay
exception, which exempts an amount up to two times the lesser of (a) the
Executive’s annualized compensation for the year prior to the year of
separation, or (b) the maximum amount that may be taken into account under a
qualified plan pursuant to section 401(a)(17) of the Code and which is paid no
later than the last day of the Executive’s second taxable year following the
taxable year in which his separation from service occurs; and

(2) any amount exempt from section 409A under the short term deferral exception.

9. Voluntary Termination. The Executive may voluntarily terminate his/her
employment for any reason upon 30 days’ prior written notice. In such event,
after the effective date of such termination, no payments shall be due under
this Agreement, except that the Executive shall be entitled to any amounts
earned, accrued and owing but not yet paid under Section 2 above and any
benefits accrued and due under any applicable benefit plans and programs of the
Company.

10. Disability. If the Executive incurs a Disability (as defined in Section 14
below) during the Term, the Executive’s employment shall terminate on the date
of Disability. If the Executive’s employment terminates on account of
Disability, the Executive shall be entitled to receive any amounts earned,
accrued and owing but not yet paid under Section 2 above and any benefits
accrued and due under any applicable benefit plans and programs of the Company.

 

5



--------------------------------------------------------------------------------

11. Death. If the Executive dies while employed by the Company, the Executive’s
employment shall terminate on the date of death and the Company shall pay to the
Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, any amounts earned, accrued and owing but not yet
paid under Section 2 above and any benefits accrued and due under any applicable
benefit plans and programs of the Company, including the proceeds from the life
insurance policy described in Section 6 above. Otherwise, the Company shall have
no further liability or obligation under this Agreement to the Executive’s
executors, legal representatives, administrators, heirs or assigns or any other
person claiming under or through the Executive.

12. Cause. The Company may terminate the Executive’s employment at any time for
Cause upon written notice to the Executive, in which event all payments under
this Agreement shall cease, except for any amounts earned, accrued and owing but
not yet paid under Section 2 above and any benefits accrued and due under any
applicable benefit plans and programs of the Company.

13. Change of Control.

(a) Acceleration of Equity Rights. Notwithstanding any provision to the contrary
in any applicable plan, program or agreement, upon the occurrence of a Change of
Control (as defined in Section 14 below) during the Term, all outstanding stock
options, restricted stock, restricted stock units and other equity rights held
by the Executive as of the date of the Change of Control will become fully
vested and exercisable as of the date on which the Change of Control occurs.

(b) Application of Section 280G of the Code. Notwithstanding any provision of
this Agreement to the contrary, if it is determined that any amount or benefit
to be paid or provided under this Agreement or otherwise pursuant to or by
reason of any other agreement, policy, plan, program or arrangement by the
Company to or for the benefit of the Executive would be an “excess parachute
payment,” within the meaning of section 280G of the Code, or any successor
provision thereof, then the payments and benefits to be paid or provided under
this Agreement shall be reduced to the minimum extent necessary (but in no event
less than zero) so that no portion of any such payment or benefit, as so
reduced, constitutes an excess parachute payment as therein defined. The fact
that the Executive’s right to payments or benefits may be reduced by reason of
the limitations contained in this Section 13(b), shall not of itself limit or
otherwise affect any other rights of the Executive other than pursuant to this
Agreement.

(i) All determinations to be made under this Section 13(b) shall be made by the
Company’s independent public accounting firm as in effect immediately prior to
the Change of Control (the “Accounting Firm”), which firm shall provide its
determinations and any supporting calculations to the Company and Chief
Executive Officer within 10 business days of the event that gives rise to the
“excess parachute payment.” Any such determination by the Accounting Firm shall
be binding upon the Company and the Executive. Within five days after the
Accounting Firm’s determination, the Company

 

6



--------------------------------------------------------------------------------

shall pay (or cause to be paid) or distribute (or cause to be distributed) to or
for the benefit of the Executive such amounts as are then due to the Executive
under this Agreement.

(ii) Within two years after the event that gives rise to the “excess parachute
payment,” the Accounting Firm shall review the determination made pursuant to
the preceding paragraph. If the Accounting Firm determines that any payments
will have been made by the Company which should not have been made
(“Overpayment”), consistent with the calculations required to be made hereunder,
any such Overpayment shall be treated for all purposes as a loan to the
Executive which the Executive shall repay to the Company, together with interest
at the applicable Federal rate provided for in section 7872(f)(2) of the Code
(the “Federal Rate”). In the event that the Accounting Firm determines that
additional payments which have not been made by the Company could have been made
(“Underpayment”), consistent with the calculations required to be made
hereunder, any such Underpayment shall be promptly paid by the Company to or for
the benefit of the Executive, together with interest at the Federal Rate.

(iii) All of the fees and expenses of the Accounting Firm in performing the
determinations referred to this Section 13(b) shall be borne solely by the
Company.

(iv) The limitations of this Section 13(b) shall only apply if payments under
this Agreement are subject to section 280G at the time of the Change of Control.

14. Definitions.

(a) Disability. For purposes of this Agreement, the term “Disability” shall mean
the Executive is unable substantially to perform the essential duties and
responsibilities under this Agreement to the full extent required by the Board
by reason of mental or physical illness, injury or any other cause for six
consecutive months, or for more than nine months in the aggregate during any
period of twelve consecutive calendar months.

(b) Cause. For purposes of this Agreement, “Cause” shall mean any of the
following grounds for termination of the Executive’s employment: (i) the
Executive is convicted of a felony, (ii) in the reasonable determination of the
Board, the Executive has committed an intentional act of fraud, embezzlement, or
theft or engaged in gross negligence in connection with the Executive’s duties
in the course of his/her employment with the Company, (iii) the Executive
intentionally breached the Executive’s obligations under this Agreement,
including inattention to or neglect of duties and shall not have remedied such
breach within 30 days after receiving written notice from the Board specifying
the details thereof, provided, however, that in any case under this clause
(iii), the act or failure to act by the Executive is materially harmful to the
business of the Company, and (iv) the failure by the Executive to follow the
lawful directives of the Company’s Chief Executive Officer or its Board,
provided that (other than in the case of those actions or

 

7



--------------------------------------------------------------------------------

omissions set forth in clause (i) and (ii) above) the Executive shall have been
given reasonably detailed notice that such an event constituting Cause for
termination has occurred and shall have been given at least 30 days opportunity
to take remedial action but shall have failed or refused to do so. For purposes
of this Agreement, an act or omission on the part of the Executive shall be
deemed “intentional” or “gross negligence” only if it was done by the Executive
in bad faith, not merely an error in judgment, and without reasonable belief
that the act or omission was in the best interest of the Company.

(c) Good Reason. For purposes of this Agreement, the occurrence of one or more
of the following actions after the occurrence of a Change of Control shall
constitute “Good Reason”: (i) a material diminution in the Executive’s duties,
responsibilities or authority, (ii) a material reduction in any amount of the
Executive’s Base Salary except as part of an across the board reduction
applicable to executives generally, or (iii) a failure of the Company to comply
with any of the material terms of this Agreement, provided that the Company
shall have been given reasonably detailed written notice that such an event
constituting cause for termination has occurred and shall have been given at
least 30 days opportunity to take remedial action but shall have failed or
refused to do so. The Executive must give the Company written notice within 90
days following the event that constitutes Good Reason and the Executive’s
termination must occur within one year following such event.

(d) Change of Control. For purposes of this Agreement, “Change of Control” shall
have the same meaning ascribed to such term under the Company’s 1997 Equity
Compensation Plan, as in effect on the date hereof and as it may be amended from
time to time, or any successor plan.

(e) Specified Executive. For purposes of this Agreement, “Specified Executive”
shall mean an employee who, at any time during the 12-month period ending on the
identification date (defined below), is (i) an officer of the Company or a
member of its controlled group (as determined for purposes of section 416(i) of
the Code) who has annual compensation greater than $135,000 (or such other
amount as may be in effect under section 416(i)(1) of the Code), (ii) a 5% owner
of the Company or (iii) a 1% owner of the Company who has annual compensation
greater than $150,000. The identification date shall be each December 31, and
the determination of Specified Executives as of such identification date shall
apply for the 12-month period following April 1 after the identification date.
The determination of Specified Executives, including the number and identity of
persons considered officers, shall be made by the Company in accordance with the
provisions of sections 416(i) and 409A of the Code and the regulations issued
thereunder.

15. Restrictive Covenants.

(a) Non-Competition. During the Term, and for the 18- month period beginning on
the date the Executive’s employment terminates, for any reason (the “Restriction
Period”), the Executive hereby agrees that he/she will not, without the
Company’s express written consent, engage (directly or indirectly) in any
employment or business activity which designs, manufactures, sells, licenses or
markets any technologies or competing products of the Company or any of its
subsidiaries or affiliates, or would otherwise conflict with the Executive’s
employment by the Company. Such products and technologies include those products
and technologies which

 

8



--------------------------------------------------------------------------------

the Company or any of its subsidiaries or affiliates has developed,
manufactured, sold, licensed or marketed now or, at the time of termination of
Executive’s employment, may be in the process of developing, manufacturing,
selling, licensing or marketing.

(b) Non-Solicitation and Non-Hire of Company Personnel. During the Term and for
the Restriction Period, the Executive hereby agrees that he/she will not, either
directly or through others, hire or attempt to hire, any current or former
employee of the Company, or solicit or attempt to solicit any current or former
employee, consultant or independent contractor of the Company to change or
terminate his, her or its relationship with the Company or otherwise to become
an employee for or of any other person or business entity, unless more than
twelve months shall have elapsed between the last day of such person’s
employment or service with the Company and the first date of such solicitation
or hiring or attempt to solicit or hire.

(c) Non-Solicitation of Customers. During the Term and for the Restriction
Period, the Executive hereby agrees that he/she will not, either directly,
through others or on behalf of third parties, solicit, divert or appropriate, or
attempt to solicit, divert or appropriate any customer or actively sought
prospective customer of the Company for the purpose of providing such customer
or actively sought prospective customer with services or products competitive
with those offered by the Company during the Term.

(d) Non-Disparagement. Executive agrees that Executive will not disparage the
Company, its subsidiaries and parents, and their respective officers, directors,
employees, and agents, and its and their respective successors and assigns,
heirs, executors, and administrators, or make any public statement reflecting
negatively on the Company, its subsidiaries and parents, and their respective
officers, directors, employees, and agents, and its and their respective
successors and assigns, heirs, executors, and administrators, to third parties,
including any matters relating to the operation or management of the Company,
irrespective of the truthfulness or falsity of such statement.

(e) Proprietary Information. At all times during the Term and at all times
thereafter, the Executive will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (as defined below), except as such disclosure, use or publication
may be required in connection with the Executive’s work for the Company, or
unless the Company expressly authorizes such disclosure in writing or disclosure
is required by law or in a judicial or administrative proceeding, in which event
the Executive shall promptly notify the Company of the required disclosure and
assist the Company if it determines to resist the disclosure. “Proprietary
Information” shall mean any and all confidential and/or proprietary knowledge,
data or information of the Company, its affiliated entities and partners,
including but not limited to information relating to financial matters,
investments, budgets, business plans, marketing plans, personnel matters,
business contacts, products, processes, know-how, designs, methods,
improvements, discoveries, inventions, ideas, data, programs, and other works of
authorship.

(f) Invention Assignment. The Executive agrees that all inventions, innovations,
improvements, developments, methods, designs, analyses, reports, and all similar
or related information which relates to the Company’s actual or anticipated
business, research and development or existing or future products or services
and which are conceived, developed or made by Executive while

 

9



--------------------------------------------------------------------------------

employed by the Company (“Work Product”) belong to the Company. The Executive
will promptly disclose such Work Product to the Board and perform all actions
reasonably requested by the Board (whether during or after the Term) to
establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorneys and other instruments).

(g) Return of Company Property. Upon termination of the Executive’s employment
with the Company for any reason whatsoever, voluntarily or involuntarily, and at
any earlier time the Company requests, the Executive will deliver to the person
designated by the Company all originals and copies of all documents and property
of the Company in the Executive’s possession, under the Executive’s control or
to which the Executive may have access. The Executive will not reproduce or
appropriate for the Executive’s own use, or for the use of others, any property,
Proprietary Information or Company inventions.

16. Legal and Equitable Remedies. Because the Executive’s services are personal
and unique and the Executive has had and will continue to have access to and has
become and will continue to become acquainted with the proprietary information
of the Company, and because any breach by the Executive of any of the
restrictive covenants contained in Section 15 would result in irreparable injury
and damage for which money damages would not provide an adequate remedy, the
Company shall have the right to enforce Section 15 and any of its provisions by
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach, or threatened breach, of the restrictive covenants set forth in
Section 15. The Executive agrees that in any action in which the Company seeks
injunction, specific performance or other equitable relief, the Executive will
not assert or contend that any of the provisions of Section 15 are unreasonable
or otherwise unenforceable. The Executive irrevocably and unconditionally
(a) agrees that any legal proceeding arising out of this paragraph may be
brought in the United States District Court for the Eastern District of
Pennsylvania, or if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Chester County,
Pennsylvania, (b) consents to the non-exclusive jurisdiction of such court in
any such proceeding, and (c) waives any objection to the laying of venue of any
such proceeding in any such court. The Executive also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers.

17. Arbitration; Expenses. In the event of any dispute under the provisions of
this Agreement, other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, the parties shall be required to have
the dispute, controversy or claim settled by arbitration in Philadelphia,
Pennsylvania in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association,
before an arbitrator agreed to by both parties. If the parties cannot agree upon
the choice of arbitrator, the Company and Executive will each choose an
arbitrator. The two arbitrators will then select a third arbitrator who will
serve as the actual arbitrator for the dispute, controversy or claim. Any award
entered by the arbitrators shall be final, binding and nonappealable and
judgment may be entered thereon by either party in accordance with applicable
law in any court of competent jurisdiction. This arbitration provision shall be
specifically enforceable. The arbitrators shall have no authority to modify any
provision of this Agreement or to award a remedy for a dispute involving this
Agreement other than a benefit specifically

 

10



--------------------------------------------------------------------------------

provided under or by virtue of the Agreement. Each party shall be responsible
for its own expenses, unless the Executive shall prevail in an arbitration
proceeding as to any material issue, in which case the Company shall reimburse
the Executive for all reasonable costs, expenses and fees relating to the
conduct of the arbitration (including reasonable attorneys’ fees and expenses)
and shall share the fees of the American Arbitration Association.

18. Survival. The respective rights and obligations of the parties hereunder
shall survive the termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

19. Mitigation. The Company’s obligations to make payments under this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company may have against Executive
or others.

20. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

If to the Company, to:

Orthovita, Inc.

77 Great Valley Parkway

Malvern, PA 19355

Attention: Vice President, Human Resources

If to the Executive, to the most recent address on file with the Company or to
such other names or addresses as the Company or the Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section or as provided on the Company’s website,
www.orthovita.com.

21. Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes that the Company is
required to withhold pursuant to any law or governmental rule or regulation. The
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement.

22. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

 

11



--------------------------------------------------------------------------------

23. Assignment. All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
heirs, executors, administrators, legal representatives, successors and assigns
of the parties hereto, except that the duties and responsibilities of the
Executive under this Agreement are of a personal nature and shall not be
assignable or delegable in whole or in part by the Executive. The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business or assets of the Company, within 15 days of such succession, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent as the Company would be required to perform if no such succession had
taken place and the Executive acknowledges that in such event the obligations of
the Executive hereunder, including but not limited to those under Sections 15
and 16, will continue to apply in favor of the successor.

24. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto and supersedes any and all prior agreements and understandings
concerning the Executive’s employment by the Company. This Agreement may be
changed only by a written document signed by the Executive and the Company.

25. Section 409A of the Code.

(a) This Agreement is intended to comply with section 409A of the Code and its
corresponding regulations, or an exemption, and payments may only be made under
this Agreement upon an event and in a manner permitted by section 409A, to the
extent applicable. Severance benefits under the Agreement are intended to be
exempt from section 409A under the “separation pay exception,” to the maximum
extent applicable, or another exemption. Notwithstanding anything in this
Agreement to the contrary, if required by section 409A, if the Executive is
considered a “specified employee” for purposes of section 409A and if payment of
any amounts under this Agreement is required to be delayed for a period of six
months after separation from service pursuant to section 409A, payment of such
amounts shall be delayed as required by section 409A, and the accumulated
amounts shall be paid in a lump sum payment within ten days after the end of the
six-month period. If the Executive dies during the postponement period prior to
the payment of benefits, the amounts withheld on account of section 409A shall
be paid to the personal representative of the Executive’s estate within 60 days
after the date of the Executive’s death.

(b) All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under section 409A.
For purposes of section 409A of the Code, the right to a series of payments
under this Agreement shall be treated as a right to a series of separate
payments. In no event may the Executive, directly or indirectly, designate the
calendar year of a payment. All reimbursements and in-kind benefits provided
under the Agreement shall be made or provided in accordance with the
requirements of section 409A.

26. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not

 

12



--------------------------------------------------------------------------------

invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

27. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive and procedural laws of the
Commonwealth of Pennsylvania without regard to rules governing conflicts of law.

28. Counterparts. This Agreement may be executed in any number of counterparts
(including facsimile counterparts), each of which shall be an original, but all
of which together shall constitute one instrument.

[SIGNATURE PAGE FOLLOWS]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
December 15, 2008.

 

ORTHOVITA, INC. By:  

/s/ David Fitzgerald

  Chairman of the Board EXECUTIVE

/s/ Antony Koblish

 

14